United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      February 28, 2007

                                                                Charles R. Fulbruge III
                               No. 06-10357                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

OBRIANT WEBB,

                                         Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                          No. 3:04-CR-334-3
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Obriant Webb, appearing pro se, appeals his conviction of con-

spiracy to possess with intent to distribute cocaine, in violation

of 8 U.S.C. §§ 841(a)(1) and 846.          Webb first contends that the

district court lacked jurisdiction, asserting that the United

States District Court for the Northern District of Texas is not an

Article III district court created by Congress; that Texas is not



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
a State of the United States; that the indictment was not signed by

the clerk of court attesting to its return in open court; that he

was not arrested within the territorial jurisdiction of the United

States; and that his Fourth Amendment and Fifth Amendment rights

were violated by the purported lack of jurisdiction.

     Webb’s jurisdictional arguments are frivolous.    United States

district courts have jurisdiction over federal offenses, see 18

U.S.C. § 3231; the United States District Court for the Northern

District of Texas is a district court of the United States, see 28

U.S.C. §§ 124, 132; and Texas is plainly a state of the United

States within the territorial jurisdiction of the United States,

see United States v. 1,078.27 Acres of Land, 446 F.2d 1030, 1039

(5th Cir. 1971).   Webb’s contentions based on 18 U.S.C. §§ 7 and 23

are without merit.    As for the indictment, the record plainly shows

that it was signed by the clerk of court.

     Webb’s additional assertions that 28 U.S.C. § 535 limits the

federal investigatory power to offenses by federal employees, and

that 21 U.S.C. § 883 requires an administrative hearing before re-

ferral of a drug offense for prosecution, are based on misreadings

of the plain language of those statutes, both of which use the per-

missive word “may.”    Their provisions are not mandatory.

     We reject Webb’s claims of ineffective assistance of counsel.

Given the frivolous nature of Webb’s arguments, counsel’s failure

to make those arguments did not constitute ineffective assistance.

See United States v. Kimler, 167 F.3d 889, 893 (5th Cir. 1999);
Clark v. Collins, 19 F.3d 959, 966 (5th Cir. 1994).

     Because Webb’s appeal presents no legal points arguable on

their merits, it is frivolous.    See 5TH CIR. R. 42.2; Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Accordingly, we grant

the government’s motion for summary dismissal, and we dismiss the

appeal as frivolous.   The government’s alternative requests for

summary affirmance and an extension of time to file a brief are de-

nied as unnecessary.

     MOTION FOR SUMMARY DISMISSAL GRANTED; APPEAL DISMISSED AS

FRIVOLOUS; ALTERNATIVE REQUESTS FOR SUMMARY AFFIRMANCE AND EXTEN-

SION OF TIME DENIED AS UNNECESSARY.